Exhibit 10(x)
Nucor Corporation
2002 Form 10-K

NUCOR CORPORATION
SENIOR OFFICERS SEVERANCE POLICY

Effective April 1, 2002, upon retirement, termination or resignation, Senior
Officers of Nucor Corporation under the age of 55 will receive severance equal
to the greater of (1) one month of base salary per year of service, with a
minimum payment of six months or (2) the value of their forfeitable stock at the
date of termination or retirement. Senior officers 55 or older are fully vested
in forfeitable stock. Accordingly, upon retirement, termination or resignation,
Senior Officers 55 or older will receive one month of base salary per year of
service, with a minimum payment of six months. In all cases, payment is
contingent upon execution of a 24-month non-compete agreement for those Senior
Officers who do not have an existing non-compete agreement. This severance
payment is payable to the Senior Officer’s spouse or estate in the event of the
Senior Officer’s death.


 